Citation Nr: 0104696	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in January 2001.


FINDING OF FACT

Bilateral hearing loss is shown to be related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for bilateral 
hearing loss.  Review of the service medical records fails to 
reveal evidence of hearing loss in either ear. "Audiometric 
testing measures threshold hearing levels (in decibels (dB)) 
over a range of frequencies (in Hertz (Hz); the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss."  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  By this definition, 
audiometric testing at entry into service was normal.  On 
examination for separation from service, hearing of whispered 
and spoken voice was noted to be 15/15, bilaterally.  

The veteran has submitted audiometric reports from private 
facilities, dated in January 1988 and March 1998.  In January 
1988, speech reception thresholds were noted to be as 
follows:

Hertz
250
500
1000
1500
2000
4000
8000
Left 
ear
35
35
45
95
100
100
110
Right 
ear
30
35
45
95
100
110
110

Speech reception thresholds were 48 percent correct in the 
left ear and 44 percent correct in the right ear.  

In March 1998, speech reception thresholds were noted to be 
as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Right 
ear
35
45
60
100
105
110
105
90
Left 
ear
40
40
65
100
100
105
105
90

Speech reception threshold was 44 percent correct in the 
right ear and 40 percent in the left ear.  

In a statement, dated in January 2001, Thomas E. Borton, 
Ph.D., indicated that he had given the veteran the 
audiometric evaluation dated in March 1998 as part of a 
comprehensive otolaryngological evaluation.  Based upon the 
results of that evaluation, he stated that, in his opinion, 
the veteran had a severe bilateral, high frequency, 
sensorineural loss of hearing, and a moderately severe loss 
of ability of speech recognition due to noise exposure during 
military service.  
The veteran and his wife testified at a hearing before a 
member of the Board at the RO in January 2001.  At that time, 
the veteran gave details of his duty assignments while he was 
on active duty.  He related numerous instances when he was 
exposed to acoustic trauma while manning weapons on board 
ship.  His service records, copies of which have been 
associated with the claims file, support his testimony.  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

The evidence shows that the veteran's service included duties 
whereby he was exposed to acoustic trauma.  A competent 
medical opinion of record relates this exposure to the 
development of the veteran's hearing loss.  Therefore, the 
Board finds that service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

